Citation Nr: 1016911	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to 
September 1945.  The Veteran died in August 1997 and the 
appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2008 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Nashville, Tennessee, (hereinafter 
RO).  


FINDINGS OF FACT

1.  The Veteran's death certificate lists metastatic lung 
cancer as the cause of the Veteran's death. 

2.  At the time of the Veteran's death, the only service 
connected disabilities were residuals of a gunshot wound of 
the right mastoid, rated as 10 percent disabling and 
arthritis as a residual of a gunshot wound of the right 
mastoid, rated as 10 percent disabling.  

3.  A lung disorder was not shown in service and lung cancer 
was not shown within on year of separation from service.  

4.  There is no competent evidence linking lung cancer to 
service, to include any exposure therein to asbestos. 

5.  The medical evidence of record does not show that a 
disability of service origin caused or contributed to the 
Veteran's death



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in March 2008 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in her claim.  This letter 
included a request for medical evidence that, as is the 
essence of the appellant's claim, demonstrated that the 
veteran was diagnosed with a disability caused by asbestos.  
This letter did not notify the appellant of the conditions 
for which the Veteran was service-connected at the time of 
his death as required by Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  However, the appellant does not assert that the 
Veteran was service connected for the lung cancer listed on 
his death certificate, nor does she claim that the Veteran's 
death was otherwise related to a disability which was already 
service-connected at the time of his death.  Accordingly, the 
failure to provide complete Hupp compliant notice is not 
prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As for the duty to assist, the service treatment reports and 
private and VA clinical reports have been obtained, and the 
appellant herself stated in March 2008 that she had no 
additional evidence to present.  The record does not suggest 
the need for a medical opinion or to contact service 
department occupational medical experts as requested by the 
appellant as there is no competent evidence suggesting that 
the Veteran's death was the result of in-service exposure to 
asbestos.  As there is no indication that there are 
additional records that need to be obtained that would assist 
in the adjudication of the claims, the duty to assist has 
been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cancer, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2009).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's  death.  38 C.F.R. § 3.312(b), 
(c).

The Veteran's death certificate lists metastatic lung cancer 
as the cause of the Veteran's death.  At the time of the 
Veteran's death, the only service connected disabilities were 
residuals of a gunshot wound of the right mastoid, rated as 
10 percent disabling and arthritis as a residual of a gunshot 
wound of the right mastoid, rated as 10 percent disabling.  

A service department document notes that the Veteran built, 
maintained and repaired bridges in the European Theater of 
Operations under combat conditions during World War II.  The 
service treatment reports, to include the reports from the 
October 1945 separation examination, do not reflect a lung 
disorder.  A chest x-ray conducted at the October 1945 
separation examination was negative. 

VA clinical records dated in 1948 and 1978 reflect treatment 
for disabilities not related to the lung, and the earliest 
post-service clinical evidence reflecting a lung disorder is 
contained on reports from a private chest-x-ray conducted in 
February 1991 showing atelectasis and a possible neoplasm.  
The record does not reflect any medical evidence or opinions 
linking the lung cancer which caused the Veteran's death to 
service, to include claimed asbestos exposure therein.  The 
record does reflect that the Veteran reported work as a coal 
miner on his original application for VA benefits filed in 
March 1948 and during June 1948 VA treatment, and that he 
reported having black lung disease on an application for VA 
benefits filed in August 1978.  

As for the appellant's assertions that the lung cancer that 
caused his death is the result of in-service asbestos 
exposure, such assertions cannot be used to establish a claim 
as a layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  
Espiritu; cf. Jandreau.  Thus, given the lack of any medical 
evidence to support the assertions of the appellant, her 
claim must be denied.  Hickson, supra. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


